      Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 1 of 6 PageID #:404




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF ILLINOIS
                                      WESTERN DIVISION
Michael Koster,                                   )
               Plaintiff,                         )    Case No. 20 C 50031
vs.                                               )
Kinder Morgan, Inc., et al.,                      )    Judge Philip G. Reinhard
               Defendants.                        )
                                              ORDER
        For the reasons stated below, defendant’s motion to dismiss [27] is denied.


                                    STATEMENT-OPINION
        Plaintiff, Michael Koster, a citizen of Illinois, brings this action against defendant, Kinder
Morgan, Inc., a Delaware corporation with its principal place of business in Texas, to recover for
personal injuries he sustained when a gas pipeline operated by defendant exploded. The amount
in controversy exceeds $75,000. Jurisdiction is proper under 28 U.S.C. § 1332(a)(1). Plaintiff
alleges his injuries were caused by defendant’s violation of the Illinois Public Utilities Act (220
ILCS 5/1-101 et seq.) (Count I) and by defendant’s negligence and willful and wanton conduct
(Count II). Defendant moves to dismiss [27] for failure to state a claim and for failure to join a
necessary and indispensable party. Fed. R. Civ. P. 12(b)(6) & (7).
        The following facts are taken from the complaint. On December 5, 2017, plaintiff was
working as a laborer on an M & R Farms crew placing drain tile on agricultural land in Lee
County, Illinois when the tiling plow struck a pipeline causing a breach in the pipeline, an
explosion, and fire. The pipeline is owned by Natural Gas Pipeline Company of America, LLC
“(NGPL”) and operated by defendant. Defendant is a member of NGPL owning a 50% interest.
Plaintiff sustained personal injuries as a result of the explosion and fire including second and
third degree burns over 65% of his body.
        The M & R Farms crew was unaware there was a pipeline beneath the land near where
they were placing the drain tile. The complaint alleges defendant had not adequately
communicated the location of the pipeline to the public (through the dissemination of maps or
other means) and had failed to properly maintain line markers on the surface to alert people to
the presence of the underground pipeline, thereby failing to alert the M & R Farms crew to the
presence of the underground pipeline their tiling plow struck.




                                                  1
    Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 2 of 6 PageID #:405




Required Party (12(b)(7))
         Defendant argues the case must be dismissed pursuant to Fed. R. Civ. P. 12(b)(7) for
failure to join a necessary and indispensable party under Fed. R. Civ. P. 19. Defendant argues
NGPL, as the owner of the pipeline, is a necessary and indispensable party that plaintiff failed to
join in order to preserve diversity of citizenship jurisdiction. Defendant contends that the statute
of limitations has run as to NGPL so it cannot now be joined and therefore the entire action must
be dismissed.
        This is a tort case. “It has long been the rule that it is not necessary for all joint
tortfeasors to be named as defendants in a single lawsuit.” Temple v. Synthes Corp., Ltd., 498
U.S. 5, 7 (1990). “The Advisory Committee Notes to Rule 19(a) explicitly state that ‘a tortfeasor
with the usual ‘joint-and-several’ liability is merely a permissive party to an action against
another with like liability’.” Id. The Advisory Committee Notes to Rule 19(a) go on to state
“[j]oinder of these tortfeasors continues to be regulated by Rule 20 1; compare Rule 14 on third-
party practice.” Fed. R. Civ. P. 19 (Advisory Committee Notes to 1966 Amendment). As a
potential joint tortfeasor with defendant, NGPL was merely a permissive party. Temple, 498 U.S.
at 7.
        Defendant cites Provident Tradesmens Bank & Trust v. Patterson, 390 U.S. 102, 108-109
(1968) for the proposition that it “is well-settled that the owner is considered a necessary party”
and stating “the U.S. Supreme Court determined that the vehicle owner in a traffic accident case
is a necessary party.” However, the U.S. Supreme Court in Temple distinguished Patterson. In
Patterson, “the estate of a tort victim brought a declaratory judgment action against an insurance
company. We assumed that the policyholder was a person who, under § (a), should be ‘joined if
feasible.’ and went on to discuss the appropriate analysis under Rule 19(b), because the
policyholder could not be joined without destroying diversity. After examining the factors set
forth in Rule 19(b), we determined that the action could proceed without the policyholder; he
therefore was not an indispensable party whose absence required dismissal of the suit.” Temple,
498 U.S. at 7-8 (quotation marks and citations omitted).
         In Patterson, the plaintiff sought a declaratory judgment against an insurer that a policy it
had issued to Dutcher, covered Cionci who had been driving Dutcher’s car at the time of the
accident. The policy had a $100,000 limit for all claims arising out of a single accident. The
plaintiff had a $50,000 liquidated claim against Cionci and sought to recover it from Dutcher’s
insurer. Dutcher was himself a defendant in two other actions arising out of the accident that had
yet to be tried. The Supreme Court observed: “The action was for an adjudication of the validity
of certain claims against a fund. Dutcher, faced with the possibility of judgments against him,
had an interest in having the fund preserved to cover that potential liability. Hence there existed,
when this case went to trial, at least the possibility that a judgment might impede Dutcher’s
ability to protect his interest, or lead to later relitigation by him.” Patterson, 390 U.S. at 108. It

1
  Rule 20(a)(2) provides that persons “may be joined in one action as defendants if (A) any right
to relief is asserted against them jointly, severally, or in the alternative with respect to or arising
out of the same transaction or occurrence or series of transactions or occurrences; and (B) any
question of law or fact common to all defendants will arise in the action.”
                                                   2
    Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 3 of 6 PageID #:406




was Dutcher’s interest as the policyholder in preserving the fund created by the policy, not his
ownership of the car, that led the Supreme Court to assume that Dutcher was a person who
should be joined if feasible under Rule 19(a). Id. Thus, it was not his status as a potential joint
tortfeasor but his status as the policyholder that made him a person who should be joined if
feasible.
        This fact made Patterson distinguishable from Temple where there were several potential
joint tortfeasors, but plaintiff only sued one of them. “As potential joint tortfeasors with Synthes,
Dr. LaRocca and the hospital were merely permissive parties. The Court of Appeals erred by
failing to hold that the District Court abused its discretion in ordering them joined as defendants
and in dismissing the action when Temple failed to comply with the court’s order.” Temple, 498
U.S. at 8. NGPL as a potential joint tortfeasor with defendant is merely a permissive party and
plaintiff is not required to join it under Rule 19(a).
         Rule 14(a)(1) allows a defendant to bring a third-party action against “a nonparty who is
or may be liable to it for all or part of the claim against it.” If defendant believes NGPL belongs
in this case, Rule 14(a)(1) provides the proper vehicle to bring it in.
Negligence (12(b)(6))
        In any negligence action, under Illinois law, a plaintiff must establish the existence of a
duty, a breach of that duty, an injury that was proximately caused by that breach, and damages.
Jablonski v. Ford Motor Co., 955 N.E.2d 1138, 1153-54 (Ill. 2011). To survive a Rule 12(b)(6)
motion to dismiss for failure to state a claim, a complaint must contain a “short and plain
statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). If
the complaint (1) describes the claim in sufficient detail to give the defendant fair notice of what
the claim is and the grounds upon which it rests and (2) plausibly suggests that the plaintiff has a
right to relief above a speculative level, this requirement is met. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555 (2007).
        Plaintiff alleges defendant, as operator of the pipeline, had a duty to members of the
public to alert them to the location of the underground pipeline by adequately marking on the
surface the location of the underground pipeline and maintaining those markings in order to
avoid people striking the pipeline while digging, that it breached that duty by failing to maintain
the markings, that as a result of that failure plaintiff and the other members of the M & R Farms
crew were unaware of the pipeline’s location causing them to strike the pipeline with the tiling
plow, causing an explosion and fire which injured him and caused him enduring pain and
suffering and required him to incur medical expenses. This is enough to give defendant fair
notice of the claim, the grounds on which it rests, and plausibly suggest plaintiff has a right to
relief above the speculative level.
Willful and Wanton (12(b)(6))
         Defendant argues plaintiff’s willful and wanton conduct claim should be dismissed for
failure to state a claim. Under Illinois law, “[t]here is no separate, independent tort of willful and
wanton conduct. Rather, willful and wanton conduct is regarded as an aggravated form of
negligence. To recover damages based upon a defendant’s alleged negligence involving willful
and wanton conduct, the plaintiff must allege and prove that the defendant owed a duty to the

                                                  3
    Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 4 of 6 PageID #:407




plaintiff, that the defendant breached the duty, and that the breach was the proximate cause of the
plaintiff’s injury.” Krywin v. Chicago Transit Authority, 938 N.E.2d 440, 452 (Ill. 2010). As
discussed above, plaintiff has adequately alleged defendant owed him a duty, breached that duty,
and the breach caused his injury. Whether he can prove defendant’s negligence (involving
willful and wanton conduct or not) is for determination at a later stage in this case.


Illinois Public Utilities Act 12(b)(6)
        Defendant argues it is not a public utility subject to the Illinois Public Utilities Act
(“Act”). Under the Act the term “public utility” means and includes, inter alia, “every
corporation . . . whatsoever that . . . operates or manages, within this State, directly or indirectly,
for public use, any plant, equipment or property used or to be used for or in connection with, . . .
the conveyance of oil or gas by pipe line.” 220 ILCS 5/3-105(a)(3). For purposes of this case, to
fall within this definition, defendant must operate or manage a gas pipeline in Illinois for public
use. See Illinois Landowners Alliance v. Illinois Commerce Commission, 60 N.E.3d 150, 159
(Ill. App. 2016) affm’d, 90 N.E.3d 448 (Ill. 2017).

        Defendant contends it does not fall within this definition because, as the complaint
alleges, it is the operator of an interstate pipeline owned by NGPL and subject to the jurisdiction
of the federal Pipeline and Hazardous Materials Safety Administration (“PHMSA”). Defendant
asserts that Illinois law holds an interstate pipeline is not a public utility under the Act. It argues
specifically, that two Illinois cases, Natural Gas Pipeline Company of America v. Illinois
Commerce Comm’n, 210 N.E.2d 490 (Ill. 1965) and Peoples Energy Corp. v. Illinois Commerce
Commission, 492 N.E.2d 551 (Ill. App. 1986), hold that NGPL, as an interstate pipeline owner,
is not a public utility under the Act.

         Defendant argues the Illinois Supreme Court, in Natural Gas Pipeline Company of
America v. Illinois Commerce Comm’n, 210 N.E.2d 490 (Ill. 1965) “held that an interstate gas
pipeline company is NOT a public utility subject to jurisdiction under the Act. Moreover, the
Illinois Supreme Court specifically held that NGPL, as an interstate gas company, is not subject
to the Act.” Dkt # 28, p.9. However, the Illinois Supreme Court did not so hold.
        The question presented in Natural Gas was whether the Illinois Commerce Commission
  could regulate and assess fees on “securities issued by interstate gas pipeline companies for the
  purpose of financing the construction and acquisition of facilities which are subject to
  regulation by the Federal Power Commission under the Natural Gas Act of 1938.” Natural
  Gas, 210 N.E.2d at 490. The Court observed that the Natural Gas Act gave the Federal Power
  Commission the “authority to regulate the issuance of securities issued to finance the
  acquisition and construction of facilities subject to its jurisdiction,” id., at 494, and that the
  authority granted to the Illinois Commerce Commission by Section 21 of the Illinois Public
  Utilities Act had the “prospect of interference” with the federal authority granted to the Federal
  Power Commission. Id. The Court then stated its holding as follows: “We hold, therefore, that
  the Illinois Commerce Commission is without authority to regulate the issuance of securities
  issued by natural gas pipeline companies to finance the construction and acquisition of
  facilities subject to the jurisdiction of the Federal Power Commission under section 7 of the
  Natural Gas Act.” Id. The holding was limited to the regulation of the issuance of securities.
                                                  4
  Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 5 of 6 PageID #:408




It did not hold that an interstate gas pipeline company is not a public utility under the Act.
That issue was not before the Court.
       Defendant asserts Peoples Energy Corp. v. Illinois Commerce Commission, 492 N.E.2d
551 (Ill. App. 1986) specifically held NGPL, as an interstate pipeline company, is not a public
utility under the Act. However, the fact NGPL was “an interstate natural gas company which
owns and operates facilities for the production, purchase, transmission, storage and sale of
natural gas” and “is a natural gas company under the Natural Gas Act, and consequently, its
facilities, wholesale rates and services are subject to regulation be the Federal Energy
Regulatory Commission,” id., at 561, was not a factor in the court’s holding NGPL was not a
public utility. Instead, Peoples Energy examined the “public use” aspect of the public utility
definition in deciding NGPL was not a public utility.
       A “public use of an article, product or service, carr[ies] with it the duty of the producer
or manufacturer, or one attempting to furnish the service to serve the public and treat all
persons alike, without discrimination.” Mississippi River Fuel Corp. v. Illinois Commerce
Commission, 116 N.E.2d 394, 398 (Ill. 1953). Peoples Energy upheld a trial court’s factual
finding that NGPL had only one retail customer and did not supply service to all who seek it,
and therefore, did not supply the service as a public use and was not a public utility under the
Act. Peoples Energy, 492 N.E.2d at 930. The court stated:
     “Natural Gas does not supply service to all who seek it, but rather, it has declined
     to supply service to certain applicants. Natural Gas has only one retail customer,
     and the record reflects that the Commission has previously held that Natural Gas
     is not a public utility by virtue of this one retail customer. In the past, the
     Commission has treated Natural Gas as an affiliated interest, and there is no
     indication in the record that the Commission has ever required Natural Gas to
     comply with the filing requirements which are applicable to all public utilities.
     Finally, the sales and service provided by Natural Gas to its public utility and
     municipal customers are rendered pursuant to service agreements and rate
     schedules that are part of the tariffs approved by the FERC, and not all of Natural
     Gas customers are treated alike. Accordingly, we conclude that Natural Gas is not
     a public utility under the Public Utilities Act, and therefore section 29 of the Act
     cannot serve to give the Commission jurisdiction over the reorganization.”
     Id., at 930-31.


Had the fact NGPL was an interstate pipeline company alone been enough to take it
outside the coverage of the Act, Peoples Energy would have had no need to analyze
whether the service NGPL provided was a public use under the Act. Neither Peoples
Energy nor Natural Gas hold that the fact a pipeline company is an interstate pipeline
company places it outside the coverage of the Act for all purposes.
      As to Peoples Energy’s holding NGPL was not a public utility under the Act, the
holding was an affirmance of the trial court’s factual finding that NGPL did not supply
service for a public use. Whether, at the time the pipeline was struck by the M & R

                                               5
  Case: 3:20-cv-50031 Document #: 51 Filed: 06/17/20 Page 6 of 6 PageID #:409




Farms tiling plow, defendant was operating NGPL’s pipeline for a public use requires a
factual determination. Factual determinations cannot be made on a Rule 12(b)(6)
motion to dismiss. The court cannot assume the facts as found by the trial court in
Peoples Energy remain the same 30 plus years later.
      Defendant also argues that Illinois law requires public utilities to file tariffs with
the Illinois Commerce Commission and that neither defendant nor NGPL have filed
such tariffs because they are not public utilities under the Act. Whether defendant or
NGPL have filed tariffs is a question of fact which cannot be resolved on a motion to
dismiss.
     For the foregoing reasons, defendant’s motion to dismiss [27] is denied.


Date: 6/17/2020                             ENTER:


                                            ___________________________________
                                                United States District Court Judge


                                                                    Electronic Notices. (LC)




                                                6
